DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grez 20160166032 (previously cited) in view of Gaspari et al 2617431 (previously cited).
              With regard to claims 1,4,5, Grez discloses a hair styling tool comprising a styling head 28 (fig. 1) connected to an elongated handle 12 adapted to be grasped by a human hand, a cylindrical shaft 26, and a cosmetic jar 14 removably secured to a base of the handle 12. The styling head comprises a brush portion 31 having grouped bristles and a comb portion 29 having a series of single and spaced apart teeth, The cosmetic jar 14 is configured to contain a cosmetic product therein. Grez does not disclose the brush portion and comb portion extending from opposite exterior surfaces of the styling head 28.

It would have been obvious to one skilled in the art to form the brush portion and comb portion of Grez on opposite exterior sides of the styling head, as taught by Gaspari et al, if one wished to be able to perform brush and comb functions separately, when styling hair.
              With regard to claims 2,3,6-9, Grez does not disclose the jar having a bottom having a cylindrical sidewall extending upwardly therefrom, a proximal end of the cylindrical sidewall is threaded, an interior space for a cosmetic product defined by the bottom and the cylindrical sidewall of the jar, as well as the base of the handle including a recess therein that is configured to threadedly engage with the proximal end of the cosmetic jar.
              Gaspari et al discloses a jar having a bottom having a cylindrical sidewall extending upwardly therefrom, a proximal end of the cylindrical sidewall is threaded, an interior space for a cosmetic product defined by the bottom and the cylindrical sidewall of the jar, and the base of the handle including a recess therein that is configured to threadedly 3 engage with the proximal end of the cosmetic jar.  See fig. 1.
              It would have been obvious to one skilled in the art to form the jar and handle base of Grez such that the jar has a bottom having a cylindrical sidewall extending upwardly therefrom, a proximal end of the cylindrical sidewall is threaded, an interior space for a cosmetic product defined by the bottom and the cylindrical sidewall of the jar, as well as the base of the handle including a recess therein that is configured to threadedly engage with the proximal end of the cosmetic jar, as taught by Gaspari et al, if one wished to have a threadedly secured connection between the jar and the handle of Grez.  It is noted that the valve arrangement would not be affected by merely making the attachment of the Grez handle and jar, a threaded attachment.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772